DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2020 was filed after the mailing date of the patent application on 30 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 10 September 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 16-21, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210367740 A1 using the filing date of 22 February 2019 corresponding to PCT/CN2019/075971; hereinafter referred to as “Chen”).
Regarding Claim 27, Chen discloses an apparatus for wireless communications, comprising:
a processor (¶214-217 & Fig. 14, Chen discloses a communication device comprising a processor 810), memory coupled with the processor (¶214-217 & Fig. 14, Chen discloses a communication device comprising a memory 820 coupled to the processor 810); and 
¶214-217 & Fig. 14, Chen discloses a computer program stored on the memory 820 for execution by the processor 810) to cause the apparatus to: 
receive a first downlink control information scheduling a first transmission associated with a first cell (¶90 & Fig. 4, Chen discloses receiving, by a terminal device from a first transmit/receive point (TRP), of a first downlink control information (DCI)  ¶107, Chen further discloses that the first DCI schedules first downlink data over a first Physical Downlink Shared Channel (PDSCH)); 
receive, after the first downlink control information, a second downlink control information scheduling a second transmission associated with a second cell (¶90 & Fig. 4, Chen discloses receiving, by the terminal device from a second TRP, of a second DCI.  ¶107, Chen further discloses that the second DCI schedules second downlink data over a second PDSCH), wherein the second scheduled transmission is scheduled to start before or during the first scheduled transmission (¶91, Chen discloses that the second downlink data may be scheduled prior to the first downlink data);
determine, based at least in part on the second scheduled transmission being scheduled to start before or during the first scheduled transmission, that the second cell has a second priority that is greater than a first priority of the first cell (¶90-91, Chen discloses determining, by a terminal, a first priority corresponding to first ACK/NACK information and a second priority corresponding to second ACK/NACK information based upon a time order in which the terminal receives first downlink data and second downlink data.  Thus, if the second downlink data is received prior to the first downlink data, then the terminal determines that the second priority associated with the second ACK/NACK information is higher than the first priority associated with the first ACK/NACK information); and 
communicate using the second scheduled transmission based at least in part on determining that the second cell has the second priority (¶86-88 & Fig. 4, Chen discloses transmitting, by the terminal device, one of first ACK/NACK information and second ACK/NACK information based upon which ACK/NACK information has the higher priority with respect to the other ACK/NACK information), wherein the second scheduled transmission is prioritized over the first scheduled transmission based at least in part on the second priority (¶86-88 & Fig. 4, Chen discloses transmitting, by the terminal device, the second ACK/NACK information if a second priority corresponding to the second ACK/NACK information is greater than a first priority corresponding to the first ACK/NACK information).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 27.
Regarding Claim 28, Chen discloses the apparatus of claim 27.
Chen further discloses the instructions to determine that the second cell has the second priority are further executable by the processor to cause the apparatus to: 
receive the second downlink control information via a physical downlink control channel on the second cell (¶90 & Fig. 4, Chen discloses receiving, by the terminal device from a second TRP, of a second DCI.  ¶52, Chen further discloses that the second DCI may be received from the first TRP or a second TRP over a Physical Downlink Control Channel (PDCCH) corresponding to the respective TRP); and 
determine that the second cell has the second priority based at least in part on the physical downlink control channel being on the second cell (¶88-90 & Fig. 4, Chen discloses determining each priority of each downlink data based upon one or more pieces of information within the each respective DCI.  Specifically, Chen discloses determining each priority of each TRP based upon a CORESET identifier (ID) within each respective DCI).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 28.
Regarding Claim 29, Chen discloses the apparatus of claim 28.
Chen further discloses the instructions are further executable by the processor to cause the apparatus to: 
identify the second cell as a cell allocating resources for the second scheduled transmission based at least in part on a control resource set (¶88-90 & Fig. 4, Chen discloses determining each priority of each TRP based upon a CORESET identifier (ID) within each respective DCI), a search space, a scrambling sequence, a cell-specific configuration for the second cell, or a combination thereof, wherein the second priority is based at least in part on the cell allocating the resources (¶88-90 & Fig. 4, Chen discloses determining each priority of each TRP based upon the DCI sent by the TRP).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 29.
Regarding Claim 30, Chen discloses the apparatus of claim 27.
Chen further discloses the instructions to determine that the second cell has the second priority are further executable by the processor to cause the apparatus to: 
identify that the second scheduled transmission is scheduled on the second cell based at least in part on the second downlink control information (¶107, Chen further discloses that the second DCI schedules second downlink data over a second PDSCH); and 
¶88-90 & Fig. 4, Chen discloses determining each priority of each downlink date based upon a CORESET identifier (ID) within each DCI where the second TRP is the scheduling cell because the second TRP sent the DCI).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 30.
Regarding Claim 16, Chen discloses the method of claim 11.
Chen further discloses the second scheduled transmission is communicated before the first scheduled transmission (¶90-91, Chen discloses determining, by a terminal, a first priority corresponding to first ACK/NACK information and a second priority corresponding to second ACK/NACK information based upon a time order in which the terminal receives first downlink data and second downlink data.  Thus, if the second downlink data is received prior to the first downlink data, then the terminal determines that the second priority associated with the second ACK/NACK information is higher than the first priority associated with the first ACK/NACK information), the second scheduled transmission interrupts the first scheduled transmission, the second scheduled transmission preempts the first scheduled transmission, the second scheduled transmission punctures the first scheduled transmission, or a combination thereof.
Regarding Claim 17, Chen discloses the method of claim 11.
Chen further discloses the first cell and the second cell comprise respective virtual cells that are associated with a same physical cell (¶51-52, Chen discloses a plurality of TRPs coupled via a backhaul to exchange control information.  Examiner correlates a collection of TRPs, coupled together via a backhaul, as “a same physical cell”).
Regarding Claim 18, Chen discloses the method of claim 11.
Chen further discloses the first cell and the second cell comprise respective virtual cells that are each associated with a different physical cell (¶51-52, Chen discloses a plurality of TRPs coupled via a backhaul where each TRP is capable of scheduling its own traffic.  Examiner correlates a TRP capable of scheduling downlink traffic, by transmitting a DCI, as a physical cell).
Regarding Claim 19, Chen discloses the method of claim 11.
Chen further discloses the first scheduled transmission comprises a first physical downlink shared channel (¶107, Chen further discloses that the first DCI schedules first downlink data over a first Physical Downlink Shared Channel (PDSCH)); and the second scheduled transmission comprises a second physical downlink shared channel for a second downlink transmission (¶107, Chen further discloses that the second DCI schedules second downlink data over a second PDSCH).
Regarding Claim 20, Chen discloses the method of claim 11.
Chen further discloses the first scheduled transmission comprises a first physical uplink shared channel (¶58 & ¶108, Chen discloses that the first ACK/NACK information may be transmitted over a Physical Uplink Shared Channel (PUSCH)); and the second scheduled transmission comprises a second physical uplink shared channel (¶58 & ¶108, Chen discloses that the first ACK/NACK information may be transmitted over a Physical Uplink Shared Channel (PUSCH)).

Chen further discloses the first feedback message is associated with a first service type (¶62, Chen further discloses that the first ACK/NACK information corresponds to the first downlink data which is a service offered by the first TRP); and the second feedback message is associated with a second service type (¶62, Chen further discloses that the second ACK/NACK information corresponds to the second downlink data which is a service offered by the second TRP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20210367740 A1 using the filing date of 22 February 2019 corresponding to PCT/CN2019/075971; hereinafter referred to as “Chen”) in view of Pao et al. (US 20190386804 A1; hereinafter referred to as “Pao”).
Regarding Claim 22, Chen discloses an apparatus for wireless communications, comprising: 
a processor (¶214-217 & Fig. 14, Chen discloses a communication device comprising a processor 810), memory coupled with the processor (¶214-217 & Fig. 14, Chen discloses a communication device comprising a memory 820 coupled to the processor 810); and 
instructions stored in the memory and executable by the processor (¶214-217 & Fig. 14, Chen discloses a computer program stored on the memory 820 for execution by the processor 810) to cause the apparatus to: 
receive a first downlink control information scheduling a first downlink transmission (¶90 & Fig. 4 , Chen discloses receiving, by a terminal device from a first transmit/receive point (TRP), of a first downlink control information (DCI)  ¶107, Chen further discloses that the first DCI schedules first downlink data over a first Physical Downlink Shared Channel (PDSCH)); 
¶90 & Fig. 4, Chen discloses receiving, by the terminal device from a second TRP, of a second DCI.  ¶107, Chen further discloses that the second DCI schedules second downlink data over a second PDSCH), 
the first feedback message being associated with a first cell (¶90 & Fig. 4, Chen discloses that the first ACK/NACK information is associated with the first downlink data, from the first TRP, over the first PDSCH) and the second feedback message being associated with a second cell (¶90 & Fig. 4, Chen discloses that the second ACK/NACK information is associated with the second downlink data, from the second TRP, over the second PDSCH); 
determine, based at least in part on the first feedback message being scheduled to start after the second feedback message, that the second cell has a second priority that is greater than a first priority of the first cell (¶86-88 & Fig. 4, Chen discloses determining, by the terminal device, a first priority corresponding to the first ACK/NACK information and a second priority corresponding to the second ACK/NACK information and further compares the first priority and the second priority to determine how to transmit the first ACK/NACK information and/or the second ACK/NACK information); and 
transmit the second feedback message based at least in part on determining that the second cell has the second priority (¶86-88 & Fig. 4, Chen discloses transmitting, by the terminal device, one of first ACK/NACK information and second ACK/NACK information based upon which ACK/NACK information has the higher priority with respect to the other ACK/NACK information), wherein the second feedback message is prioritized over the first feedback message based at least in part on the second priority (¶86-88 & Fig. 4, Chen discloses transmitting, by the terminal device, the second ACK/NACK information if a second priority corresponding to the second ACK/NACK information is greater than a first priority corresponding to the first ACK/NACK information).
However, Chen does not explicitly disclose the second downlink transmission is scheduled to start after the first downlink transmission and determine that a first feedback message responsive to the first downlink transmission is scheduled to start after a second feedback message responsive to the second downlink transmission.
Pao teaches the second downlink transmission is scheduled to start after the first downlink transmission (¶33 & ¶43 & Fig. 5, Pao teaches that a second PDSCH is scheduled to start after a first PDSCH);
determine that a first feedback message responsive to the first downlink transmission is scheduled to start after a second feedback message responsive to the second downlink transmission (¶33 & ¶43 & Fig. 5, Pao teaches that a first HARQ corresponding to the first PDSCH is scheduled to start no earlier than a second HARQ corresponding to the second PDSCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen by requiring that the second downlink transmission is scheduled to start after the first downlink transmission and determine that a first feedback message responsive to the first downlink transmission is scheduled to start after a second feedback message responsive to the second downlink transmission as taught by Pao because communication between a user equipment (UE) and an evolved Node B is improved by defining a relationship between a plurality of downlink shared channels and their feedback (Pao, ¶5).

Regarding Claim 23, Chen in view of Pao discloses the apparatus of claim 22.
Chen further discloses the instructions to determine that the second cell has the second priority are further executable by the processor to cause the apparatus to: 
receive the second downlink control information via a physical downlink control channel on the second cell (¶90 & Fig. 4, Chen discloses receiving, by the terminal device from a second TRP, of a second DCI.  ¶52, Chen further discloses that the second DCI may be received from the first TRP or a second TRP over a Physical Downlink Control Channel (PDCCH) corresponding to the respective TRP); and 
determine that the second cell has the second priority based at least in part on the physical downlink control channel being on the second cell (¶88-90 & Fig. 4, Chen discloses determining each priority of each downlink data based upon one or more pieces of information within the each respective DCI.  Specifically, Chen discloses determining each priority of each TRP based upon a CORESET identifier (ID) within each respective DCI).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 23.
Regarding Claim 24, Chen in view of Pao discloses the apparatus of claim 23.
Chen further discloses the instructions are further 2 executable by the processor to cause the apparatus to: 
identify the second cell as a scheduling cell based at least in part on a control resource set (¶88-90 & Fig. 4, Chen discloses determining each priority of each TRP based upon a CORESET identifier (ID) within each respective DCI), a search space, a scrambling sequence, a cell-specific configuration for the second cell, or a combination thereof, wherein the second ¶88-90 & Fig. 4, Chen discloses determining each priority of each TRP based upon the DCI sent by the TRP).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 24.
Regarding Claim 25, Chen in view of Pao discloses the apparatus of claim 22.
Chen further discloses the instructions to determine that the second cell has the second priority are further executable by the processor to cause the apparatus to: 
identify that the second downlink transmission is scheduled to occur on the second cell based at least in part on the second downlink control information (¶107, Chen further discloses that the second DCI schedules second downlink data over a second PDSCH); and 
determine that the second cell has the second priority based at least in part on the second downlink transmission being scheduled on the second cell (¶88-90 & Fig. 4, Chen discloses determining each priority of each downlink date based upon a CORESET identifier (ID) within each DCI where the second TRP is the scheduling cell because the second TRP sent the DCI).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 25.
Regarding Claim 6, Chen in view of Pao discloses the method of claim 1.
Chen further discloses the second feedback message is transmitted before the first feedback message (¶43 & Fig. 5, Pao teaches that the second HARQ corresponding to the second PDSCH is transmitted prior to the first HARQ corresponding to the first PDSCH), the second feedback message interrupts the first feedback message, the second feedback message preempts the first feedback message, the second feedback message punctures the first feedback message, or a combination thereof.

Chen further discloses the first cell and the second cell comprise respective cells that are associated with a same physical cell (¶51-52, Chen discloses a plurality of TRPs coupled via a backhaul to exchange control information.  Examiner correlates a collection of TRPs, coupled via a backhaul, as “a same physical cell”).
Regarding Claim 8, Chen in view of Pao discloses the method of claim 1.
Chen further discloses the first cell and the second cell comprise respective cells that are each associated with a different physical cell (¶51-52, Chen discloses a plurality of TRPs coupled via a backhaul where each TRP is capable of scheduling its own traffic.  Examiner correlates a TRP capable of scheduling downlink traffic, by transmitting a DCI, as a physical cell).
Regarding Claim 9, Chen in view of Pao discloses the method of claim 1.
Chen further discloses the first feedback message comprises a first hybrid automatic repeat request feedback for the first downlink transmission (¶62, Chen further discloses that the first ACK/NACK information corresponds to the first downlink data received over the first PDSCH); and the second feedback message comprises a second hybrid automatic repeat request feedback for the second downlink transmission (¶62, Chen further discloses that the second ACK/NACK information corresponds to the second downlink data received over the second PDSCH).
Regarding Claim 10, Chen in view of Pao discloses the method of claim 1.
Chen further discloses the first feedback message is associated with a first service type (¶62, Chen further discloses that the first ACK/NACK information corresponds to the first downlink data which is a service offered by the first TRP); and the second feedback message is associated with a second service type (¶62, Chen further discloses that the second ACK/NACK information corresponds to the second downlink data which is a service offered by the second TRP).
Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pao in further view of Bergstrom et al. ().
Regarding Claim 26, Chen in view of Pao discloses the apparatus of claim 22.
However, Chen in view of Pao does not explicitly disclose the instructions to determine that the second cell has the second priority are further executable by the processor to cause the apparatus to: receive, from a base station, an indication that the second cell has the second priority, wherein the indication comprises a cell-specific parameter that is modified via radio resource control signaling.
Bergstrom teaches the instructions to determine that the second cell has the second priority are further executable by the processor to cause the apparatus to: 
receive, from a base station, an indication that the second cell has the second priority (15:1-9, Bergstrom teaches receiving signaling indicating a set of priorities for the plurality of HARQ feedback), wherein the indication comprises a cell-specific parameter that is modified via radio resource control signaling (15:1-9, Bergstrom teaches receiving radio resource control (RRC) signaling indicating a set of priorities for the plurality of HARQ feedback).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen in view of Pao by receiv[ing], from a base station, an indication that the second cell has the second priority and further requiring that the indication Bergstrom, 6:18-22).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 26.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bergstrom.
Regarding Claim 15, Chen discloses the method of claim 11.
However, Chen does not explicitly disclose determining that the second cell has the second priority comprises: receiving, from a base station, an indication that the second cell has the second priority, wherein the indication comprises a cell-specific parameter that is modified via radio resource control signaling.
Bergstrom teaches determining that the second cell has the second priority comprises: 
receiving, from a base station, an indication that the second cell has the second priority (15:1-9, Bergstrom teaches receiving signaling indicating a set of priorities for the plurality of HARQ feedback), wherein the indication comprises a cell-specific parameter that is modified via radio resource control signaling (15:1-9, Bergstrom teaches receiving radio resource control (RRC) signaling indicating a set of priorities for the plurality of HARQ feedback).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen by receiv[ing], from a base station, an indication that the second cell has the second priority and further requiring that the indication comprises a cell-specific parameter that is modified via radio resource control signaling as taught by Bergstrom Bergstrom, 6:18-22).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474